Exhibit 10.14

 

Private & Confidential

 

Mr P Boon

[personal address information]

 

1st December 2010

 

Dear Phil

 

On behalf of the Board of Directors, I am delighted to confirm that the Board
have decided to award you a special one off bonus to show their appreciation of
what has been accomplished and the loyalty you have shown to the Company over
what has been an extended and testing period in the Company’s history. The Board
anticipates your continued loyalty and endeavour over the coming period as we
grow the business both geographically and by acquisition.

 

The main elements of this bonus are as follows:-

 

1. You will receive a one off bonus payment of $225,000. This will be paid in
January 2011 using the relevant exchange rate at the time.

 

2. You are required to use 1/3 of this bonus, after tax, to purchase Innospec
stock in the open market. This should be done in the first stock trading window
after you receive this payment. Please make sure you let Nicola Earl in
Ellesmere Port have the details of your stock purchase so the necessary filings
can be completed.

 

3. You will be required to hold the stock purchased in point 2 above for a
minimum of 1 year.

 

4. If you decide to end your employment with Innospec of your own accord, within
two years of receiving this bonus, the Company reserves the right to require you
to repay some or all of this bonus payment. Any such repayment will be at the
absolute discretion of the Compensation Committee of the Board and you will be
notified of their decision in writing.

 

Please sign the attached copy of this letter and return to Cathy Hessner in
Ellesmere Port, to confirm your acceptance of the above terms.

 

On behalf of the Board, I would like to take this opportunity to thank you for
your contribution and loyalty to our company to date and to wish you continued
success in the future as we focus on driving the business forward.

 

Kind regards

/s/    BOB BEW        

--------------------------------------------------------------------------------

Bob Bew

Chairman